Citation Nr: 1602827	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that private medical evidence was received since the September 2012 statement of the case (SOC).  However, this evidence is subject to initial review by the Board since the Veteran's representative submitted a waiver of review by the agency of original jurisdiction on behalf of the Veteran in December 2015.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection for hearing loss and tinnitus; the decision was not appealed, nor was new and material evidence received within the appeal period.  

2.  Evidence received since August 2002 relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss and tinnitus.

3.  The Veteran's hearing loss is attributable to his active service.

4.  The Veteran's tinnitus is attributable to his active service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015)

2.  The criteria to reopen the claim of service connection for hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

5.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

The Veteran filed a claim to reopen the issues of service connection for hearing loss and tinnitus in May 2011.  The original claim of service connection for these disabilities was received by VA in April 2001.  By an August 2002 rating decision, the RO denied the claims on the grounds that there was no evidence of a nexus to service.  The Veteran filed a timely notice of disagreement (NOD) in October 2001 and a statement of the case (SOC) was issued in February 2003.  However, the Veteran did not file a substantive appeal thereafter and the appeal of the two issues was not perfected.  Thus, the August 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the August 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since August 2002, the Veteran submitted an opinion from a private medical professional which links his hearing loss and tinnitus to noise exposure during service.  See October 2012 medical opinion.

The October 2012 private medical opinion is new and material because it asserts that there is a nexus between the Veteran's hearing loss and tinnitus and his in-service exposure to noise.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of service connection for hearing loss and tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection Claims on the Merits

The Board will now proceed to address the two reopened claims on the merits.  The Veteran is not prejudiced in this regard given the beneficial outcome and as the RO had already reopened the claims and considered the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran received a VA examination in September 2011.  That examiner found hearing loss for VA purposes (see 38 C.F.R. § 3.385 (2015)), but nevertheless opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The examiner's rationale was that the Veteran had normal hearing at separation and that the hearing loss noted in an examination a year before separation, was "temporary in nature." 

However, the private medical opinion submitted in October 2012 reconciled the normal hearing shown at separation.  The private opinion stated that "[n]oise exposure may show early loss that improves over a short period of time . . . reoccurs with repeated exposure, and over time continues to worsen in a greater degree than it improves . . . ."  This opinion further stated that the audio examination at separation that showed thresholds to be equal to or better than those at enlistment were a "highly unlikely outcome."  Because the Veteran's private medical opinion reconciles the hearing loss noted a year before separation with the normal hearing noted at separation, the Board finds the private opinion more persuasive and therefore more probative.  Thus, resolving reasonable doubt in the Veteran's favor, the Veteran's present hearing loss was incurred in service; and service connection for hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The September 2011 VA examination report for tinnitus noted that the Veteran's reported tinnitus was less likely than not incurred in service because the Veteran's hearing "was within normal limits at separation . . . ."  The examination report also noted that the circumstance of the onset of the tinnitus was the late 1970s.  However, the private medical opinion submitted by the Veteran in October 2012 stated that the Veteran reported tinnitus began shortly after enlistment.  The Veteran also stated that he noticed ringing in his ears "every time we came off the firing line."  See October 2012 statement.  The Veteran is competent to report the symptoms of ringing in his ears, and the onset of the ringing.  Considering the VA examiner's rationale for the nexus opinion relied on the notion that the Veteran's hearing was normal at separation, and the fact that the October 2012 private opinion concluded that that hearing improvement by the time of separation was "unlikely," the Board finds that resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus was incurred in service; and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim to reopen service connection for hearing loss is allowed, and service connection for hearing loss is granted.

New and material evidence having been received, the claim to reopen service connection for tinnitus is allowed, and service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


